Title: To James Madison from William Branch Giles, 10 January 1809
From: Giles, William Branch
To: Madison, James



Dear Sir,
Washington January 10, 1809

Since the conversation which passed between us yesterday respecting the office of Secretary at war, I have thought proper to submit to your consideration the enclosed correspondence; which for obvious reasons, has heretofore been withheld.  The letters addressed to me may be considered as coming directly from the leading Clintonians in N. York; particularly the last, which was written at Albany after the arrival of Mr. DeWit Clinton & Judge Spencer at that place.  I have since I saw you, heard of some letters from N. Yourk, which reachd this place within a day or two; having some bearing upon this subject; This circumstance has added to my inducements for laying these letters before you at this time.  You will be able to make a just estimate of their contents &c  Be pleased, Sir, to accept assurances of my affectionate regards &c.

Wm. B. Giles


My letters to General T. are the original rough drafts.

